DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10, 12-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., Japanese Patent Num. JP2017153050A (hereinafter Sawada) in view of Kayano et al., Japanese Patent Num. JPH08137540A (hereinafter Kayano), and in further view of Barton et al., US Patent Pub. US 2014/0082417 A1 (hereinafter Barton).

Claim 1
Sawada teaches a control system that controls a control target (Sawada, Para [0036] - - Controller connected to multiple slave devices/”control targets” through a network.), comprising: a controller connected to one or more devices through a network (Sawada, Para [0036] - - Controller connected to multiple slave devices through a network.); and an information processing apparatus connected to the controller (Sawada, Para [0036] - - Controller performs status monitoring/”information processing”.), wherein: the controller maintains an event log containing an event occurred during a control operation (Sawada, Para [0036] - - Controller maintains an error/event log containing errors/events that occurred during device/control operation.), and network statistical information containing statistical information associated with data transmission on the network (Sawada, Para [0035] - - Error log includes the type of communication error/”network statistical information” associated with data transmission on the network.); determining, based on the network statistical information, whether the target anomaly phenomenon is recovered. (Sawada, Para [0064] - - Monitoring whether a communication error/”target anomaly phenomenon” has recovered based on network communication information.)
But Sawada fails to specify the information processing apparatus performs a factor estimation process that provides an interactive user interface in accordance with selection of an anomaly phenomenon registered in the event log; and the factor estimation process comprises accessing the event log and the network statistical information in the controller, presenting to a user, based on association between an anomaly phenomenon and one or more factors that cause the anomaly phenomenon, an action for identifying a factor having caused a target anomaly phenomenon from among one or more factor candidates associated with the target anomaly phenomenon, identifying, based on contents of the anomaly phenomenon registered in the event log, the factor having caused the target anomaly phenomenon from among the one or more factor candidates associated with the target anomaly phenomenon.
However Kayano teaches the information processing apparatus performs a factor estimation process that provides an interactive user interface in accordance with selection of an anomaly phenomenon registered in the event log (Kayano, Para [0036], [0046] - - A defect phenomenon determination unit/”information processing apparatus” performs diagnosis processing through a display/”user interface” according to the sequence in the failure history storage unit/”event log”.); and the factor estimation process comprises accessing the event log and the network statistical information in the controller (Kayano, Para [0036], [0046] - - Accessing the failure history storage unit/”event log” which also contains communication errors/”network statistical information”.), presenting to a user, based on association between an anomaly phenomenon and one or more factors that cause the anomaly phenomenon, an action for identifying a factor having caused a target anomaly phenomenon from among one or more factor candidates associated with the target anomaly phenomenon (Kayano, Para [0036], [0045-46] - - A defect phenomenon determination unit/”information processing apparatus” presents procedures/actions on a display/”user interface” to perform in investigating the cause/”target anomaly phenomenon from among one or more factor candidates” of a failure/”target anomaly phenomenon” based on association between the failure and parts that may be the cause of the failure.), identifying, based on contents of the anomaly phenomenon registered in the event log, the factor having caused the target anomaly phenomenon from among the one or more factor candidates associated with the target anomaly phenomenon. (Kayano, Para [0036], [0045-46] - - Identifying the cause/”target anomaly phenomenon from among one or more factor candidates” of a failure/”target anomaly phenomenon”.)
Sawada and Kayano are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by using a fault diagnosis system, as suggested by Kayano (Para [0003]).
But the combination of Sawada and Kayano fails to specify determining whether the target anomaly phenomenon is recovered by an action taken by the user.
However Barton teaches determining whether the target anomaly phenomenon is recovered by an action taken by the user. (Barton, Para [0049-50] - - Testing to determine if a fault/”target anomaly phenomenon” is recovered by user action.)
Sawada, Kayano, and Barton are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada and Kayano, and further incorporating determining if a fault is recovered by user action, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a second corrective action is needed by determining if a fault is recovered by user action, as suggested by Barton (Para [0006]).

Claim 2
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
the factor estimation process further comprises presenting to the user, based on the contents of the anomaly phenomenon registered in the event log, the identified factor before presenting to the user the action for identifying the factor having caused the target anomaly phenomenon, when the factor having caused the target anomaly phenomenon is identifiable. (Kayano, Para [0036], [0045-46] - - A defect phenomenon determination unit/”information processing apparatus” presents procedures/actions on a display/”user interface” to perform in investigating the cause/”the factor having caused the target anomaly phenomenon” of a failure/”target anomaly phenomenon” based on association between the failure and parts that are determined to be the cause of the failure.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating the fault diagnosis system, as taught by Kayano.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by using a fault diagnosis system, as suggested by Kayano (Para [0003]).

Claim 4
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
Kayano further teaches when the target anomaly phenomenon is recovered by execution of the action presented to the user, identifying a factor associated with the action as the factor having caused the target anomaly phenomenon. (Kayano, Para [0036], [0045-46] - - A failure/”target anomaly phenomenon” is recovered by corrective action and the cause of the failure is identified.)

One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by identifying the cause of the failure, as suggested by Kayano (Para [0003]).

Claim 5
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
The combination of Sawada, Kayano, and Barton further teaches evaluating, based on a state value in the network statistical information, a state of communication with a device associated with the target anomaly phenomenon to determine whether the target anomaly phenomenon is recovered. (Sawada, Para [0046-47] - - Evaluating based on a communication error/”state value in the network statistical information” that a device associated with a fault/”target anomaly phenomenon” is recovered.”

Claim 8
Sawada teaches an information processing apparatus connected to a controller that controls a control target (Sawada, Para [0036] - - Controller performs status monitoring/”information processing” that manages/controls a device/”control target”.), wherein: the controller is connected to one or more devices through a network (Sawada, Para [0036] - - Controller connected to multiple slave devices through a network.), and maintains an event log containing an event occurred during a control operation(Sawada, Para [0036] - - Controller maintains an error/event log containing errors/events that occurred during device/control operation.) and network statistical information containing statistical information associated with data transmission on the network (Sawada, Para [0035] - - Error log includes the type of communication error/”network statistical information” associated with data transmission on the network.); determining, based on the network statistical information, whether the target anomaly phenomenon is recovered. (Sawada, Para [0064] - - Monitoring whether a communication error/”target anomaly phenomenon” has recovered based on network communication information.)
But Sawada fails to specify the information processing apparatus performs a factor estimation process that provides an interactive user interface in accordance with selection of an anomaly phenomenon registered in the event log; and the factor estimation process comprises accessing the event log and the network statistical information in the controller, presenting to a user, based on association between an anomaly phenomenon and one or more factors that cause the anomaly phenomenon, an action for identifying a factor having caused a target anomaly phenomenon from among one or more factor candidates associated with the target anomaly phenomenon, identifying, based on contents of the anomaly phenomenon registered in the event log, the factor having caused the target anomaly phenomenon from among the one or more factor candidates associated with the target anomaly phenomenon.
However Kayano teaches the information processing apparatus performs a factor estimation process that provides an interactive user interface in accordance with selection of an anomaly phenomenon registered in the event log (Kayano, Para [0036], [0046] - - A defect phenomenon determination unit/”information processing apparatus” performs diagnosis processing through a display/”user interface” according to the sequence in the failure history storage unit/”event log”.); and the factor estimation process comprises accessing the event log and the network statistical information in the controller (Kayano, Para [0036], [0046] - - Accessing the failure history storage unit/”event log” which also contains communication errors/”network statistical information”.), presenting to a user, based on association between an anomaly phenomenon and one or more factors that cause the anomaly phenomenon, an action for identifying a factor having caused a target anomaly phenomenon from among one or more factor candidates associated with the target anomaly phenomenon (Kayano, Para [0036], [0045-46] - - A defect phenomenon determination unit/”information processing apparatus” presents procedures/actions on a display/”user interface” to perform in investigating the cause/”target anomaly phenomenon from among one or more factor candidates” of a failure/”target anomaly phenomenon” based on association between the failure and parts that may be the cause of the failure.), identifying, based on contents of the anomaly phenomenon registered in the event log, the factor having caused the target anomaly phenomenon from among the one or more factor candidates associated with the target anomaly phenomenon. (Kayano, Para [0036], [0045-46] - - Identifying the cause/”target anomaly phenomenon from among one or more factor candidates” of a failure/”target anomaly phenomenon”.)
Sawada and Kayano are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment control system, as taught by Sawada, and incorporating the fault diagnosis system, as taught by Kayano.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by using a fault diagnosis system, as suggested by Kayano (Para [0003]).
But the combination of Sawada and Kayano fails to specify determining whether the target anomaly phenomenon is recovered by an action taken by the user.
However Barton teaches determining whether the target anomaly phenomenon is recovered by an action taken by the user. (Barton, Para [0049-50] - - Testing to determine if a fault/”target anomaly phenomenon” is recovered by user action.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada and Kayano, and further incorporating determining if a fault is recovered by user action, as taught by Barton.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a second corrective action is needed by determining if a fault is recovered by user action, as suggested by Barton (Para [0006]).

Claim 9
Sawada teaches an anomaly factor estimation program executed by an information processing apparatus connected to a controller that controls a control target (Sawada, Para [0036] - - A status monitoring/”anomaly factor estimation” program executed by a controller connected to multiple slave devices/”control targets” through a network.), wherein: the controller is connected to one or more devices through a network (Sawada, Para [0036] - - Controller connected to multiple slave devices through a network.), and maintains an event log containing an event occurred during a control operation(Sawada, Para [0036] - - Controller maintains an error/event log containing errors/events that occurred during device/control operation.) and network statistical information containing statistical information associated with data transmission on the network (Sawada, Para [0035] - - Error log includes the type of communication error/”network statistical information” associated with data transmission on the network.); determining, based on the network statistical information, whether the target anomaly phenomenon is recovered. (Sawada, Para [0064] - - Monitoring whether a 
But Sawada fails to specify the anomaly factor estimation program causes the information processing apparatus to perform a factor estimation process that provides an interactive user interface in accordance with selection of an anomaly phenomenon registered in the event log; the factor estimation process comprises accessing the event log and the network statistical information in the controller, presenting to a user, based on association between an anomaly phenomenon and one or more factors that cause the anomaly phenomenon, an action for identifying a factor having caused a target anomaly phenomenon from among one or more factor candidates associated with the target anomaly phenomenon, identifying, based on contents of the anomaly phenomenon registered in the event log, the factor having caused the target anomaly phenomenon from among the one or more factor candidates associated with the target anomaly phenomenon.
However Kayano teaches the information processing apparatus performs a factor estimation process that provides an interactive user interface in accordance with selection of an anomaly phenomenon registered in the event log (Kayano, Para [0036], [0046] - - A defect phenomenon determination unit/”information processing apparatus” performs diagnosis processing through a display/”user interface” according to the sequence in the failure history storage unit/”event log”.); and the factor estimation process comprises accessing the event log and the network statistical information in the controller (Kayano, Para [0036], [0046] - - Accessing the failure history storage unit/”event log” which also contains communication errors/”network statistical information”.), presenting to a user, based on association between an anomaly phenomenon and one or more factors that cause the anomaly phenomenon, an action for identifying a factor having caused a target anomaly phenomenon from among one or more factor candidates associated with the target anomaly phenomenon (Kayano, Para [0036], [0045-46] - - A defect phenomenon determination , identifying, based on contents of the anomaly phenomenon registered in the event log, the factor having caused the target anomaly phenomenon from among the one or more factor candidates associated with the target anomaly phenomenon. (Kayano, Para [0036], [0045-46] - - Identifying the cause/”target anomaly phenomenon from among one or more factor candidates” of a failure/”target anomaly phenomenon”.)
Sawada and Kayano are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment control system, as taught by Sawada, and incorporating the fault diagnosis system, as taught by Kayano.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by using a fault diagnosis system, as suggested by Kayano (Para [0003]).
But the combination of Sawada and Kayano fails to specify determining whether the target anomaly phenomenon is recovered by an action taken by the user.
However Barton teaches determining whether the target anomaly phenomenon is recovered by an action taken by the user. (Barton, Para [0049-50] - - Testing to determine if a fault/”target anomaly phenomenon” is recovered by user action.)
Sawada, Kayano, and Barton are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada 
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a second corrective action is needed by determining if a fault is recovered by user action, as suggested by Barton (Para [0006]).

Claim 10
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
Kayano further teaches the factor estimation process further comprises presenting to the user, based on the contents of the anomaly phenomenon registered in the event log, the identified factor before presenting to the user the action for identifying the factor having caused the target anomaly phenomenon, when the factor having caused the target anomaly phenomenon is identifiable. (Kayano, Para [0036], [0045-46] - - A defect phenomenon determination unit/”information processing apparatus” presents procedures/actions on a display/”user interface” to perform in investigating the cause/”the factor having caused the target anomaly phenomenon” of a failure/”target anomaly phenomenon” based on association between the failure and parts that are determined to be the cause of the failure.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating the fault diagnosis system, as taught by Kayano.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by using a fault diagnosis system, as suggested by Kayano (Para [0003]).

Claim 12
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
Kayano further teaches when the target anomaly phenomenon is recovered by execution of the action presented to the user, identifying a factor associated with the action as the factor having caused the target anomaly phenomenon. (Kayano, Para [0036], [0045-46] - - A failure/”target anomaly phenomenon” is recovered by corrective action and the cause of the failure is identified.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating identifying the cause of the failure, as taught by Kayano.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by identifying the cause of the failure, as suggested by Kayano (Para [0003]).

Claim 13
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
The combination of Sawada, Kayano, and Barton further teaches evaluating, based on a state value in the network statistical information, a state of communication with a device associated with the target anomaly phenomenon to determine whether the target anomaly phenomenon is recovered. (Sawada, Para [0046-47] - - Evaluating based on a communication error/”state value in the network statistical information” that a device associated with a fault/”target anomaly phenomenon” is recovered.”

Claim 16

Kayano further teaches the factor estimation process further comprises presenting to the user, based on the contents of the anomaly phenomenon registered in the event log, the identified factor before presenting to the user the action for identifying the factor having caused the target anomaly phenomenon, when the factor having caused the target anomaly phenomenon is identifiable. (Kayano, Para [0036], [0045-46] - - A defect phenomenon determination unit/”information processing apparatus” presents procedures/actions on a display/”user interface” to perform in investigating the cause/”the factor having caused the target anomaly phenomenon” of a failure/”target anomaly phenomenon” based on association between the failure and parts that are determined to be the cause of the failure.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating the fault diagnosis system, as taught by Kayano.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by using a fault diagnosis system, as suggested by Kayano (Para [0003]).

Claim 18
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
Kayano further teaches when the target anomaly phenomenon is recovered by execution of the action presented to the user, identifying a factor associated with the action as the factor having caused the target anomaly phenomenon. (Kayano, Para [0036], [0045-46] - - A failure/”target anomaly phenomenon” is recovered by corrective action and the cause of the failure is identified.)

One of ordinary skill in the art would have been motivated to do this modification in order to improve work efficiency by identifying the cause of the failure, as suggested by Kayano (Para [0003]).

Claim 19
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
The combination of Sawada, Kayano, and Barton further teaches evaluating, based on a state value in the network statistical information, a state of communication with a device associated with the target anomaly phenomenon to determine whether the target anomaly phenomenon is recovered. (Sawada, Para [0046-47] - - Evaluating based on a communication error/”state value in the network statistical information” that a device associated with a fault/”target anomaly phenomenon” is recovered.”


Claims 3, 6-7, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., Japanese Patent Num. JP2017153050A (hereinafter Sawada) in view of Kayano et al., Japanese Patent Num. JPH08137540A (hereinafter Kayano), and in further view of Barton et al., US Patent Pub. US 2014/0082417 A1 (hereinafter Barton) as applied to Claims 1-2, 4-5, 8-10, 12-13, 16, and 18-19 above, and in further view of Johansson et al., US Patent Num. US 10552249 B1 (hereinafter Johansson).

Claim 3
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
But the combination of Sawada, Kayano, and Barton fails to specify presenting to the user a plurality of factor candidates that are similar to each other and associated with the target anomaly phenomenon, and sequentially presenting to the user actions for the plurality of the factor candidates similar to each other.
However Johansson teaches presenting to the user a plurality of factor candidates that are similar to each other and associated with the target anomaly phenomenon, and sequentially presenting to the user actions for the plurality of the factor candidates similar to each other. (Johansson, Col 8, Lines 10-48 - - Presenting to the user the error data including multiple characteristics of errors, devices, and components/”factor candidates similar to each other” that are potentially associated with the cause of the error/”target anomaly phenomenon”, and presenting corrective control actions for the errors.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating presenting error data and control actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by presenting error data and control actions to the user, as suggested by Johansson (Abstract).

Claim 6
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
But the combination of Sawada, Kayano, and Barton fails to specify receiving selection of a skill level of the user, and varying contents of the interactive user interface in accordance with the selected skill level.
However Johansson teaches receiving selection of a skill level of the user, and varying contents of the interactive user interface in accordance with the selected skill level. (Johansson, Col 16, Line 47 – Col 17, Line 45 - - Determining the level of technical sophistication/”skill level” of the user and adjusting presented actions/contents displayed to the user in accordance with the user’s level of technical sophistication/”skill level”.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating determining the level of technical sophistication of the user and presenting appropriate actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by determining the level of technical sophistication of the user and presenting appropriate actions to the user, as suggested by Johansson (Abstract).

Claim 7
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
displays a list of one or more events registered in the event log, and starts provision of the interactive user interface corresponding to selection of the event displayed in the list. 
However Johansson teaches displays a list of one or more events registered in the event log, and starts provision of the interactive user interface corresponding to selection of the event displayed in the list. (Johansson, Col 18, Lines 20-34, Col 19, Lines 23-30, Col 20, Lines 1-30 - - Display a list of errors/events from the error/event log and respond to a user selection of the error/event by outputting/”provision of the user interface” recommendations for a particular course of action to the user.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating presenting appropriate actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by presenting appropriate actions to the user, as suggested by Johansson (Abstract).

Claim 11
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
But the combination of Sawada, Kayano, and Barton fails to specify presenting to the user a plurality of factor candidates that are similar to each other and associated with the target anomaly phenomenon, and sequentially presenting to the user actions for the plurality of the factor candidates similar to each other.
However Johansson teaches presenting to the user a plurality of factor candidates that are similar to each other and associated with the target anomaly phenomenon, and sequentially presenting to the user actions for the plurality of the factor candidates similar to each other. (Johansson, Col 8, Lines 10-48 - - Presenting to the user the error data including multiple characteristics of errors, devices, and components/”factor candidates similar to each other” that are potentially associated with the cause of the error/”target anomaly phenomenon”, and presenting corrective control actions for the errors.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating presenting error data and control actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by presenting error data and control actions to the user, as suggested by Johansson (Abstract).

Claim 14
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
receiving selection of a skill level of the user, and varying contents of the interactive user interface in accordance with the selected skill level.
However Johansson teaches receiving selection of a skill level of the user, and varying contents of the interactive user interface in accordance with the selected skill level. (Johansson, Col 16, Line 47 – Col 17, Line 45 - - Determining the level of technical sophistication/”skill level” of the user and adjusting presented actions/contents displayed to the user in accordance with the user’s level of technical sophistication/”skill level”.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating determining the level of technical sophistication of the user and presenting appropriate actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by determining the level of technical sophistication of the user and presenting appropriate actions to the user, as suggested by Johansson (Abstract).

Claim 15
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
But the combination of Sawada, Kayano, and Barton fails to specify displays a list of one or more events registered in the event log, and starts provision of the interactive user interface corresponding to selection of the event displayed in the list. 
displays a list of one or more events registered in the event log, and starts provision of the interactive user interface corresponding to selection of the event displayed in the list. (Johansson, Col 18, Lines 20-34, Col 19, Lines 23-30, Col 20, Lines 1-30 - - Display a list of errors/events from the error/event log and respond to a user selection of the error/event by outputting/”provision of the user interface” recommendations for a particular course of action to the user.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating presenting appropriate actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by presenting appropriate actions to the user, as suggested by Johansson (Abstract).

Claim 17
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
But the combination of Sawada, Kayano, and Barton fails to specify presenting to the user a plurality of factor candidates that are similar to each other and associated with the target anomaly phenomenon, and sequentially presenting to the user actions for the plurality of the factor candidates similar to each other.
presenting to the user a plurality of factor candidates that are similar to each other and associated with the target anomaly phenomenon, and sequentially presenting to the user actions for the plurality of the factor candidates similar to each other. (Johansson, Col 8, Lines 10-48 - - Presenting to the user the error data including multiple characteristics of errors, devices, and components/”factor candidates similar to each other” that are potentially associated with the cause of the error/”target anomaly phenomenon”, and presenting corrective control actions for the errors.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating presenting error data and control actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by presenting error data and control actions to the user, as suggested by Johansson (Abstract).

Claim 20
The combination of Sawada, Kayano, and Barton teaches all the limitations of the base claims as outlined above.  
But the combination of Sawada, Kayano, and Barton fails to specify receiving selection of a skill level of the user, and varying contents of the interactive user interface in accordance with the selected skill level.
receiving selection of a skill level of the user, and varying contents of the interactive user interface in accordance with the selected skill level. (Johansson, Col 16, Line 47 – Col 17, Line 45 - - Determining the level of technical sophistication/”skill level” of the user and adjusting presented actions/contents displayed to the user in accordance with the user’s level of technical sophistication/”skill level”.)
Sawada, Kayano, Barton, and Johansson are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Sawada, Kayano, and Barton, and further incorporating determining the level of technical sophistication of the user and presenting appropriate actions to the user, as taught by Johansson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent subsequent errors by determining the level of technical sophistication of the user and presenting appropriate actions to the user, as suggested by Johansson (Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeuchi et al., US Patent Pub. US 2005/0144505 A1 relates to claims 1-2, 4-5, 8-10, 12-13, 16, and 18-19 regarding network fault monitoring and determining a source of a failure.
Li, US Patent Pub. US 2020/0218217 A1 relates to claims 1-2, 4-5, 8-10, 12-13, 16, and 18-19 regarding network fault monitoring and determining a source of a failure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119